Title: From John Adams to William Cranch, 22 March 1825
From: Adams, John
To: Cranch, William



Dear Sir
Quincy March 22—1825

I thank you for your kind congratulation of the Feby. 17—which you have fortified with so many strong reasons, none of which I can I contradict, or wish to refute; I have great reason to believe that the public opinion has changed with respect to me, since the year 98—great numbers have since been convinced that I saved this Country from a ruinous Foreign and Civil war, and some of them acknowledge it, candidly and frankly—
Your friends here are all well—and My family send you kind Salutation to which I add those of your affectionate / friend & Uncle
John Adams